Title: From George Washington to Robert Digby, 5 June 1782
From: Washington, George
To: Digby, Robert


                  
                     Sir
                     Head Quarters 5th June
                     1782
                  
                  By a Parole granted to two Gentlemen, Messrs
                     Osborn & Bowen, I perceive that your Excellency has granted them
                     permission to come to me with a Representation of their Sufferings of the
                     American naval Prisoners at N. York.
                  As I have no Agency in naval Matters, this Application to me is
                     made on mistaken Grounds--But Curiosity leading me to enquire into the Nature
                     & Cause of their Sufferings, I am informed that the principal Complaint
                     is, that of their being crouded, especially at this Season in great Numbers on
                     Board of foul and Infectious prison Ships, where Disease & Death are
                     almost inevitable. This Circumstance, I am persuaded needs only to be mentioned
                     to your Excellency, to obtain that Redress which is in your power only to afford, & which Humanity so Strongly
                     prompts.
                  If the fortune of War Sir! has thrown a Number of these miserable
                     people into your Hands, I am certain your Excellencys feelings for fellow Men
                     must induce you to proportion the Ships (if they must be confined on Board
                     Ships) to their Accomodation & Comfort--and not, by crouding them
                     together in a few, bring on Disorders which consign them by half Dozens a Day
                     to the Grave.
                  The Soldiers of His Britanic Majesty, prisoners with us, were
                     they (which might be the Case) to be equally crouded together into close
                     & confined prisons at this Season, would be exposed to equal Losses
                     & Misery.
                  
               